Exhibit 10.1

 

EXECUTION COPY

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into as of March 4, 2015
(the “Effective Date”), by and between Anthony Krug (“Executive”) and Mack-Cali
Realty Corporation, a Maryland corporation (the “Corporation”).

 

WHEREAS, the Board of Directors of the Corporation (the “Board of Directors”)
has determined that it is in the best interests of the Corporation and its
stockholders to provide severance benefits to Executive in the event of
Executive’s involuntary termination under specified circumstances to assure that
the Corporation will have the continued dedication of Executive;

 

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt of which is mutually acknowledged,
Executive and the Corporation hereby agree as follows:

 

1.                                      Definitions.  The following definitions
shall apply for all purposes under this Agreement:

 

(a)                                 Affiliate.  An “Affiliate” of a specified
person is another person that, directly or through one or more intermediaries,
controls, is controlled by, or is under common control with, the person
specified.

 

(b)                                 Cause.  “Cause” shall mean the commission by
Executive of any of the following acts or omissions, as determined by the Board
of Directors or a committee thereof in good faith:

 

(i)                                     willful and continued failure to use
best efforts to substantially perform his duties to the Corporation (other than
any such failure resulting from Executive’s incapacity due to physical or mental
illness) for a period of thirty (30) days after written demand for substantial
performance is delivered by the Corporation specifically identifying the manner
in which the Corporation believes Executive has not substantially performed his
duties;

 

(ii)                                  willful and material failure to comply
with Executive’s obligations under any agreement between Executive and the
Corporation or any policy of the Corporation;

 

(iii)                               any act of fraud, embezzlement,
misappropriation, or misuse of the assets or property of the Corporation,
including any corporate opportunity; or

 

(iv)                              A conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof;

 

For purposes of this Section 1(b), no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in furtherance of, or not opposed to, the interests of the Corporation.

 

--------------------------------------------------------------------------------


 

(c)                                  Change in Control.  “Change in Control”
means  that any of the following events has occurred:

 

(i)                                     any “person” or “group” of persons, as
such terms are used in Sections 13 and 14 of the Exchange Act, other than the
Corporation, any of its Subsidiaries, or any employee benefit plan sponsored by
the Corporation or any of its Subsidiaries, becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act) of 30% or more of the
shares of common stock of the Corporation (the “Shares”) issued and outstanding
immediately prior to such acquisition;

 

(ii)                                  any Shares are purchased pursuant to a
tender or exchange offer, other than an offer by the Corporation, that results
in any “person” or “group” of persons, as such terms are used in Sections 13 and
14 of the Exchange Act becoming the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Exchange Act) of 30% or more of the Shares issued and
outstanding immediately prior to such tender or exchange offer; or

 

(iii)                               the dissolution or liquidation of the
Corporation or the consummation of any merger or consolidation of the
Corporation or any sale or other disposition of all or substantially all of its
assets, if the shareholders of the Corporation immediately prior to such
transaction own, immediately after consummation of such transaction, equity
securities (other than options and other rights to acquire equity securities)
possessing less than 30% of the voting power of the surviving or acquiring
corporation.

 

(d)                                 Change in Control Period.  “Change in
Control Period” means the period commencing on the date that a Change in Control
occurs and ending on the second anniversary of such date.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                   Disability.  “Disability” shall mean the
inability of Executive, as a result of any medically determinable physical or
mental disease, injury, or congenital condition, to substantially perform his
principal duties to the Corporation, with or without reasonable accommodation,
for a continuous period of ninety (90) days, or periods aggregating one hundred
and eighty (180) days in any twelve month period, as determined by the Board of
Directors or a committee thereof in good faith based upon medical evidence.

 

(g)                                  Good Reason.  “Good Reason” shall mean,
without the express written consent of Executive, the occurrence of any of the
following circumstances during either the Initial Period or a Change in Control
Period:

 

(i)                                     the material diminishment of Executive’s
authority, duties or responsibilities which shall be exclusively limited to
Executive no longer having

 

2

--------------------------------------------------------------------------------


 

the title or the function of Chief Financial Officer that he is exercising on
the date hereof;

 

(ii)                                  a material reduction in Executive’s base
salary as in effect as of the Effective Date of this Agreement;

 

(iii)                               the Corporation requiring Executive to
relocate his personal residence in order to continue to perform his duties for
the Corporation; or

 

(iv)                              the failure of the Corporation to obtain
agreement from any successor to assume and agree to perform this Agreement.

 

Notwithstanding the foregoing, Executive shall not be considered to have
resigned for Good Reason unless Executive gives the Corporation written notice
of resignation, specifying in reasonable detail the circumstance constituting
Good Reason, not more than thirty (30) days after the occurrence of such
circumstance, and the Corporation fails to cure such circumstance within thirty
(30) days after receipt of such notice; provided that if the Corporation does
cure such circumstance within such period Executive may withdraw his notice of
resignation without prejudice.  For avoidance of doubt, Executive’s employment
shall not be considered to have been constructively terminated for any reason
unless he resigns for Good Reason during either the Initial Period or a Change
in Control Period in accordance with this Agreement.

 

(h)                                 Initial Period.  The “Initial Period” means
the period commencing on the Effective Date of this Agreement and ending on
December 31, 2016.

 

(i)                                     Termination Date.  The “Termination
Date” shall mean the date on which Executive’s employment is terminated for any
reason.

 

2.                                      Severance Benefits Resulting from Death
or Disability.  Upon a termination of Executive’s employment by reason of death
or Disability, Executive (or the representative of his estate) shall be entitled
to receive the following payments and benefits, subject to compliance with the
release requirement of Section 5 and except as otherwise provided in
Section 7(h):

 

(a)                                 Executive’s earned but unpaid compensation
through the date of termination, including base salary and a pro rata portion of
Executive’s annual $14,400 car allowance (but not including any portion of his
annual bonus), any unused vacation or paid time off to the extent required by
the Corporation’s policy or applicable law, reimbursement of any reimbursable
business expenses properly incurred prior to the termination date and properly
substantiated, and any benefits to which Executive or his dependents or
beneficiaries is entitled upon or following termination of employment under any
employee benefit plan or policy of the Corporation (but not including any
severance, separation pay, or supplemental unemployment benefit plan), in
accordance with the terms of such plan or policy (collectively the “Accrued
Obligations”).

 

(b)                                 An amount equal to Executive’s target annual
bonus for the year in which the Termination Date occurs, multiplied by a
fraction, the numerator of which is the

 

3

--------------------------------------------------------------------------------


 

number of days in such year through and including the Termination Date and the
denominator of which is the total number of days in such year, payable in a
single lump sum as soon as practical after Executive complies with the release
requirement of Section 5, except as otherwise provided in Section 9(j).

 

(c)                                  The prior grant of 4,684 shares of
restricted stock to Executive on March 19, 2014 shall vest on the Termination
Date to the extent not otherwise vested. Any grant of equity securities to
Executive made on or after the Effective Date pursuant to a long-term incentive
plan of the Company that is not otherwise vested shall vest as provided in the
applicable plan or award agreement.

 

3.                                      Severance Benefits on Termination
Without Cause, or for Good Reason.  In the event that the Corporation terminates
Executive’s employment with the Corporation for any reason other than Cause,
death or Disability at any time during the term of this Agreement, or that
Executive resigns for Good Reason during either the Initial Period or a Change
in Control Period, Executive shall become entitled to receive the following
payments and benefits, subject to compliance with the release requirement of
Section 5 and except as otherwise provided in Section 7(h):

 

(a)                                 All payments and benefits described in
Section 2.

 

(b)                                 A severance payment equal to the sum of
Executive’s base salary immediately prior to the Termination Date plus his
target annual bonus for the year that includes the Termination Date multiplied
by one and one-half (1.5), payable in a single lump sum as soon as practical
after Executive complies with the release requirement of Section 5, except as
otherwise provided in Section 9(j).  By way of example, Executive’s base salary
for 2015 is $385,000, and his target annual bonus for 2015 is 80% of his base
salary, or $308,000, and therefore if his employment were terminated without
Cause during 2015, and he otherwise satisfied all requirements of this
Agreement, his severance payment would be equal to 1.5 * ($385,000 + $308,000),
or $1,039,500.  For avoidance of doubt, Executive’s automobile allowance of
$1,200 per month, and any other form of welfare or fringe benefit or perquisite,
shall not be included in the calculation of the severance payment.

 

(c)                                  If Executive elects, on behalf of himself
or his eligible dependents, to continue medical coverage under any medical plan
of the Corporation pursuant to the provisions of Section 4980B of the Code or
any other applicable law (“COBRA”), and complies with all requirements for such
coverage, an amount, payable not later than the last day of each month that such
coverage is in effect, up to a maximum of eighteen (18) months, equal to the
excess, if any, of the premium paid by Executive for such coverage pursuant to
COBRA over the premium that would be paid by an active employee for comparable
coverage.  If Executive’s continuation coverage is terminated for any reason
prior to the end of such eighteen month period, the Corporation’s obligations
under this Section 3(c) shall terminate, regardless of whether the termination
of Executive’s coverage constitutes a second qualifying event as defined by
COBRA with respect to any other dependent.

 

4

--------------------------------------------------------------------------------


 

Executive shall not be required to seek or accept other employment, or otherwise
to mitigate damages, as a condition to the receipt of the payments and benefits
described in this Section 3, and such payments and benefits shall not be reduced
or offset by any compensation or other amounts received from any other source,
except to the extent that his continuation coverage is terminated by reason of
his becoming covered by another medical plan in accordance with the provisions
of COBRA, in which event no further amount shall be owed to him or any of his
dependents pursuant to Section 3(c).

 

4.                                      Other Terminations.  In the event of a
termination of employment not described in Section 2 or 3, Executive shall be
entitled only to the Accrued Obligations, and shall not be entitled to any other
form of severance or separation pay, except as otherwise required by applicable
law.

 

5.                                      Release.  Notwithstanding anything to
the contrary in Sections 2 and 3 above, all benefits and payments that may
become payable pursuant to either Section 2 or 3 (other than the Accrued
Obligations) are conditioned on Executive, or the representative of his estate,
executing a release of claims and covenant not to sue, other than claims arising
out of this Agreement (the “Release”) in form and substance satisfactory to the
Corporation, and the period provided in such Release having expired without
Executive exercising his right to revoke, not later than sixty (60) days after
the Termination Date, and if Executive fails to execute such Release, revokes
the Release, or the revocation period has not yet expired by the end of such
sixty (60) day period, Executive shall have no right to any such payment or
benefit.

 

6.                                      Adjustment of Payments and Benefits. 
Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit to be paid or provided hereunder, when combined with any other amount
payable to Executive, would be an “Excess Parachute Payment,” within the meaning
of Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits to be paid or
provided hereunder shall be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income taxes). In the event that any payment
or benefit intended to be provided hereunder is required to be reduced pursuant
to this Section the reduction shall occur in the following order: (a) reduction
of cash payments in the reverse order of the date that such payments would
otherwise have been paid, (b) cancellation or reduction of any other non-cash
benefits in the reverse order of the date such benefits would otherwise have
been paid, and (c) cancellation of acceleration of vesting on any equity or long
term incentive awards in the reverse order of the date on which such awards
would otherwise have vested.

 

7.                                      Additional Covenants of Executive.  As
additional consideration for the Corporation entering into this Agreement, and
Executive’s continued employment by the Corporation, Executive agrees to be
bound by and to comply with each of the covenants set forth in this Section 7. 
For all purposes of this Section 7, the Corporation shall be deemed to include

 

5

--------------------------------------------------------------------------------


 

any entity which is controlled, directly or indirectly, by the Corporation and
any entity of which a majority of the economic interest is owned, directly or
indirectly, by the Corporation.

 

(a)                                 Confidential Information.   Executive
understands and acknowledges that during his employment with the Corporation, he
will be exposed to Confidential Information (as defined below), all of which is
proprietary and which will rightfully belong to the Corporation. Executive shall
hold in a fiduciary capacity for the benefit of the Corporation such
Confidential Information obtained by Executive during his employment with the
Corporation and shall not, directly or indirectly, at any time, either during or
after his employment with the Corporation, without the Corporation’s prior
written consent, use any of such Confidential Information or disclose any of
such Confidential Information to any individual or entity other than the
Corporation or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Corporation or as otherwise required by law. Executive shall take
all reasonable steps to safeguard such Confidential Information and to protect
such Confidential Information against disclosure, misuse, loss or theft.  The
term “Confidential Information” shall mean any information not generally known
in the relevant trade or industry or otherwise not generally available to the
public, which was obtained from the Corporation or its predecessors or which was
learned, discovered, developed, conceived, originated or prepared during or as a
result of the performance of any services by Executive on behalf of the
Corporation or its predecessors.

 

(b)                                 Return of Documents. Except for such items
which are of a personal nature to Executive (e.g., daily business planner), all
writings, records, and other documents and things containing any Confidential
Information shall be the exclusive property of the Corporation, shall not be
copied, summarized, extracted from, or removed from the premises of the
Corporation, except in pursuit of the business of the Corporation and at the
direction of the Corporation, and shall be delivered to the Corporation, without
retaining any copies, upon the termination of Executive’s employment or at any
time as requested by the Corporation.

 

(c)                                  Nonsolicitation.  Executive agrees that
during the period of his employment, and for a one (1) year period thereafter,
regardless of the reason for termination (the “Restricted Period”), Executive
will not, without written consent of the Corporation, directly or indirectly,
including causing, encouraging, directing or soliciting any other person to,
contact, approach or solicit (other than, so long as Executive continues to be
employed by the Corporation and makes such contact, approach or solicitation
made on behalf of the Corporation) for the purpose of offering employment to or
hiring (whether as an employee, consultant, agent, independent contractor or
otherwise) or actually hire any person who is or has been employed or retained
in the operation of the Corporation’s business during the period commencing two
years prior to the date hereof and ending on the date of termination of the
Restricted Period, or induce, interfere with or solicit, or attempt to induce,
interfere with or solicit, any person that is a current or former customer,
supplier or other business relation of the Corporation into any business
relationship that might harm the Corporation.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Nondisparagement.  Executive agrees not to
disparage the Corporation or its past and present investors, officers, directors
or employees.

 

(e)                                  Enforcement.  If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 7 is invalid or unenforceable, the Corporation and Executive agree that
the court making the determination of invalidity or unenforceability will have
the power to reduce the scope, duration, or area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement will be enforceable as so modified after
the expiration of the time within which the judgment may be appealed.

 

(f)                                   Acknowledgements.  Executive acknowledges
and agrees that (i) Executive’s obligation to comply with the restrictions in
this Section 7 shall be independent of any obligation owed to Executive by the
Corporation (whether under this Agreement or otherwise), and specifically shall
not be dependent upon whether Executive is entitled to any form of severance pay
or benefits pursuant to this Agreement or otherwise; (ii) no claim against the
Corporation by Executive (whether under this Agreement or otherwise) shall
constitute a defense to the enforcement by the Corporation or its Affiliates of
the restrictions in this Section 7, (iii) the time limitations and the
geographic scope on the restrictions in this Section 7 are reasonable, (iv) the
restrictions imposed under this Section 7 are reasonably necessary for the
protection of Corporation and its goodwill, Confidential Information, and other
legitimate business interests and do not impose a greater restraint than
necessary to provide such protection, (v) that through this Agreement, Executive
shall receive adequate consideration for any loss of opportunity associated with
the restrictions of this Section 7, and (vi) that the provisions of this
Section 7 and its subparts provide a reasonable way of protecting Corporation’s
business value.

 

(g)                                  Extension of Time. In the event that
Executive breaches any covenant, obligation or duty in this Section 7, any such
duty, obligation, or covenants to which the parties agreed by this Section 7
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals.  The duration and length of
Executive’s duties and obligations as agreed by this Section 7 shall continue
upon the effective date of any such settlement, or judicial or other resolution.

 

(h)                                 Legal and Equitable Remedies.  Upon any
breach by Executive of any of the provisions of this Section 7, Executive shall
immediately, permanently and irrevocably forfeit without payment of
consideration of any kind any and all rights to any of the benefits and payments
otherwise payable to Executive pursuant to this Agreement (other than the
Accrued Obligations).  In addition, in view of the nature of the rights in
goodwill, employee relations, trade secrets, and business reputation and
prospects of the Corporation to be protected under this Section 7, Executive
understands and agrees that the Corporation could not be reasonably or
adequately compensated in damages in an action at law for Executive’s breach of
Executive’s obligations (whether individually or

 

7

--------------------------------------------------------------------------------


 

together) under this Section 7.  Accordingly, Executive specifically agrees that
the Corporation shall be entitled to temporary and permanent injunctive relief,
specific performance, and other equitable relief to enforce the provisions of
this Section 7, and that such relief may be granted without the necessity of
proving actual damages, and without bond.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT THE PROVISIONS IN THIS SECTION 7 ARE ESSENTIAL AND MATERIAL TO THIS
AGREEMENT, AND THAT UPON BREACH OF THIS SECTION 7 BY EXECUTIVE, COMPANY IS
ENTITLED TO WITHHOLD PROVIDING PAYMENTS OR CONSIDERATION, TO EQUITABLE RELIEF TO
PREVENT CONTINUED BREACH, TO RECOVER DAMAGES AND TO SEEK ANY OTHER REMEDIES
AVAILABLE TO COMPANY.  This provision with respect to injunctive relief shall
not, however, diminish the right of the Corporation to claim and recover damages
or other remedies in addition to equitable relief.

 

8.                                      Successors.

 

(a)                                 Corporation’s Successors.  This Agreement
shall inure to the benefit of and be binding upon the Corporation and its
successors and assigns. Any successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the Corporation’s
business and/or assets, shall be obligated to perform this Agreement, and the
Corporation shall require any such successor to assume expressly and agree to
perform this Agreement, in the same manner and to the same extent as the
Corporation would be required to perform it in the absence of a succession. As
used in this Agreement, “Corporation” shall mean the Corporation as defined
herein and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, contract or
otherwise.

 

(b)                                 Executive’s Successors.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

 

9.                                      Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, on the first business
day after being sent by reputable overnight courier,  or on the third business
day after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, and addressed to Executive at the address shown
on the Corporation’s personnel records, or to the Corporation at the address set
forth below, or such other address as a party shall give notice of by notice
given in the same manner:

 

Mack-Cali Realty Corporation

P.O. Box 7817

Edison, New Jersey  08818-7817

Attn: Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

(b)                                 Amendment; Waiver; Remedies.  No provision
of this Agreement may be amended, modified, waived or discharged unless the
amendment, modification, waiver or discharge is agreed to in writing and signed
by Executive and by the chief executive officer of the Corporation. No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
Executive’s or the Corporation’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right of Executive
or the Corporation may have hereunder, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement. The
rights and remedies of the parties to this Agreement are cumulative and not
alternative of any other remedy conferred hereby or by law or equity, and the
exercise of any remedy will not preclude the exercise of any other.

 

(c)                                  Entire Agreement.  This Agreement contains
all the legally binding understandings and agreements between Executive and the
Corporation pertaining to the subject matter of this Agreement and supersedes
all such agreements, whether oral or in writing, previously entered into between
the parties, including, without limitation, any offer letter from the
Corporation to Executive. For the avoidance of doubt, the Indemnification
Agreement, dated October 22, 2002 between Executive and the Corporation does not
relate to the subject matter of this Agreement and is not superseded in any
respect by this Section 9(c).

 

(d)                                 Withholding Taxes.  All payments made under
this Agreement shall be subject to reduction to reflect taxes required to be
withheld by law.

 

(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New Jersey without regard to the conflicts of laws
principles thereof.

 

(f)                                   Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(g)                                  No Assignment.  The Corporation may not
assign its rights and obligations under this Agreement, unless such assignment
is made in compliance with Section 7(a). This Agreement may not be assigned by
Executive otherwise than by will or the laws of descent and distribution.

 

(h)                                 Interpretation.  When a reference is made in
this Agreement to sections, subsections or clauses, such references shall be to
a section, subsection or clause of this Agreement, unless otherwise indicated.
The words “herein” and “hereof’ mean, except where a specific section,
subsection or clause reference is expressly indicated, the entire Agreement
rather than any specific section, subsection or clause. The words “include”,
“includes” and “including” when used in this Agreement shall be deemed to in
each case to be followed by the words “without limitation”. The headings
contained in this

 

9

--------------------------------------------------------------------------------


 

Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(i)                                     Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

(j)                                    Section 409A of the Code.  To the extent
applicable, it is intended that payments and benefits provided hereunder be
exempt from or comply with Section 409A of the Code and the guidance promulgated
thereunder (collectively, “Section 409A”). This Agreement shall be administered
in a manner consistent with this intent and if Executive or the Corporation
believes, at any time, that any of such payment or benefit is not exempt or does
not so comply, Executive or the Corporation shall promptly advise the other
party and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it is exempt or complies (with the most limited possible
economic effect on Executive and on the Corporation) or to minimize any
additional tax, interest and/or penalties that may apply under Section 409A if
exemption or compliance is not practicable. In furtherance of the foregoing, the
following provisions shall apply notwithstanding anything to the contrary in
this Agreement:

 

(i)                                     To the extent applicable, each and every
payment to be made pursuant to this Agreement shall be treated as a separate
payment and not as one of a series of payments treated as a single payment for
purposes of Treasury Regulation §1.409A-2(b)(2)(iii).

 

(ii)                                  If Executive becomes entitled to receive
any payment that constitutes deferred compensation subject to Section 409A  upon
a termination of employment, and such termination of employment does not
constitute a “separation from service” as defined Section 409A, payment of such
amount shall be deferred, without interest, and paid on the earlier of the date
Executive incurs a separation from service, as so defined (subject to
subparagraph (iii) below, or the date of Executive’s death.

 

(iii)                               If Executive is a “specified employee”, as
defined in Section 409A on the date he incurs a separation from service, any
amount that becomes payable by reason of such separation from service that
constitutes deferred compensation subject to Section 409A, including any amount
deferred pursuant to subparagraph (ii) above, shall be deferred, without
interest, and paid on the earlier of the first  business day of the seventh
month following the month that includes Executive’s separation from service, or
the date of Executive’s death.

 

(iv)                              If the sixty (60) day period described in
Section 5 ends in the calendar year following the year that includes the
Termination Date, no amount that is subject to Section 409A, the payment of
which is dependent upon the execution of the Release, shall be paid until the
first business day of the calendar

 

10

--------------------------------------------------------------------------------


 

year following the year that includes the Termination Date, regardless of when
the Release is signed.

 

(v)                                 Any reimbursement of any expense payable to
Executive that constitutes taxable income shall be paid not later than the last
day of the year following the year in which the expense is incurred, and all
reimbursements and in-kind benefits shall be paid in accordance with Treasury
Regulation §1.409A-3(i)(1)(iv).

 

(vi)                              The Corporation shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment or
benefit provided to Executive hereunder, and Executive shall be responsible for
any taxes, additional taxes or penalties imposed on Executive in connection with
any such payment or benefit with respect to Section 409A or any other obligation
to pay taxes.

 

10.                               Term of Agreement.  This Agreement shall
continue in effect from the Effective Date hereof until the termination of
Executive’s employment for any reason, and thereafter for as long as either
party has any obligation to the other under the terms of the Agreement.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Anthony Krug

 

Name: Anthony Krug

 

 

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

Name: Mitchell E. Hersh

 

 

 

 

Its:

President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------